Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22, 2021, has been entered.
 
Election/Restrictions
Applicant’s election of Group II (i.e., claims 12-18 drawn to a method of synthesizing a glycopeptide composition) in the reply filed on October 8, 2020, is acknowledged. Additionally, Applicant’s election of Species A-C (i.e., the structure of Formula 1C where a single and specific peptide moiety is a tripeptide containing three glutamic acid residues, a single and specific polysaccharide moiety is a tetra-glucosamine chain, and a single and specific connection point as an amide bond) in the reply filed on October 8, 2020, is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Claims
Claims 1-18 were originally filed on February 12, 2018. 
The amendment received on March 18, 2021, amended claims 12 and 15-18.  The amendment received on September 22, 2021, amended claims 12 and 18.
Claims 1-18 are currently pending and claims 12-13 and 15-18 are under consideration as claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 8, 2020.

Priority
The present application claims the benefit under 35 U.S.C. 119(e) to U.S. Provisional Application No. 62/471,985 filed March 16, 2017.  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Response to Arguments
Applicant’s arguments, see Response, filed 9/22/21, with respect to the claim objection have been fully considered and are persuasive.  The objection of claim 12 has been withdrawn. 

Applicant’s arguments, see Response, filed 9/22/21, with respect to the 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 12-13 and 15-18 as being unpatentable over Wei et al. U.S. Publication No. 2006/0198786 A1 published on September 7, 2006 in view of Sebesan U.S. Publication No. 2006/0286149 A1 published on December 21, 2006, Gauthier et al., Chem. Commun. pgs. 2591-2611 (2008), and Sartori et al., Chem. Rev. 104:199–250 (2004), alone or as evidenced by, National Center for Biotechnology Information, PubChem Compound Summary for CID 4525487, Glutamate, https://pubchem.ncbi.nlm.nih.gov/compound/Glutamate (accessed Dec. 22, 2020) (hereinafter the “Glutamate reference”) and National Center for Biotechnology Information, PubChem Compound Summary for CID 18897, Glucosamine, https://pubchem.ncbi.nlm.nih.gov/compound/Glucosamine, (accessed Dec. 22, 2020) (hereinafter the “Glucosamine reference”) has been withdrawn.

New Rejections Necessitated by Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 12 recites, “forming a plurality of glycopeptides in the glycopeptide composition so that each of the plurality of glycopeptides in the glycopeptide composition includes a poly(glucosamine) joined with a poly(glutamic acid) compound via the same fixed connection point….” (emphasis added).  However, it is unclear how “each” (i.e., singular) of a “plurality” (i.e., plural) has a specific structure (i.e., a poly(glucosamine) joined with a poly(glutamic acid) compound via the same fixed connection point).  A “plurality” of glycopeptides implies that there are more than one glycopeptide in the glycopeptide composition.  “Each” of the glycopeptides in the glycopeptide composition that collectively form a plurality of glycopeptides can have a specific structure as claimed but not each of the plurality of glycopeptides unless there is somehow more than one plurality of glycopeptides.  Therefore, an ordinary skilled artisan would be unable to ascertain the metes and bounds of the presently claimed invention with respect to what constitutes “each of the plurality of glycopeptides in the glycopeptide composition”.  
Please note that the Examiner is interpreting the scope of claim 12 such that each of the glycopeptides in the plurality of glycopeptides include a poly(glucosamine) joined with a poly(glutamic acid) compound via the same fixed connection point in order to advance prosecution.  Also please note that claims 13 and 15-18 are rejected by being dependent upon a rejected claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 12-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. U.S. Publication No. 2006/0198786 A1 published on September 7, 2006 (cited in the Action mailed on 12/30/20), in view of Sebesan U.S. Publication No. 2006/0286149 A1 published on December 21, 2006 (cited in the Action mailed on 12/30/20), Gauthier et al., Chem. Commun. pgs. 2591-2611 (2008) (cited in the Action mailed on 12/30/20), Ramadan El Sayed Aly et al., “Chap. 3: Recent Advances Toward Robust N-Protecting Groups for Glucosamine as Required for Glycosylation Strategies,” in: Advances in Carbohydrate Chemistry and Biochemistry, vol. 73, Elsevier Inc., pp. 117-224 (2016), and Sartori et al., Chem. Rev. 104:199-250 (2004) (cited in the Action mailed on 6/30/21), alone or as evidenced by, National Center for Biotechnology Information, PubChem Compound Summary for CID 4525487, Glutamate, https://pubchem.ncbi.nlm.nih.gov/compound/Glutamate (accessed Dec. 22, 2020) (hereinafter the “Glutamate reference”) (cited in the Action mailed on 12/30/20), and National Center for Biotechnology Information, PubChem Compound Summary for CID 18897, Glucosamine, https://pubchem.ncbi.nlm.nih.gov/compound/Glucosamine, (accessed Dec. 22, 2020) (hereinafter the “Glucosamine reference”) (cited in the Action mailed on 12/30/20).  
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claims 12-13 and 17, with respect to a glycopeptide composition comprising a plurality of glycopeptides where a poly(glutamic acid) compound is conjugated to a poly(glutamine) by coupling a free amine group of the poly(glutamine) with the free C-terminal acid group of the poly(glutamic acid) compound as recited in instant claim 12; with respect to where the poly(glucosamine) has 2 to 8 glucosamine units and the poly(glutamic acid) compound has 3 to 20 glutamic acid units after deprotecting all of the remaining protecting groups as recited in instant claim 13; and with respect to where the poly(glutamic acid) compound is conjugated to the poly(glucosamine) via an amide bond as recited in instant claim 17:

	Wei et al. also teaches that methods to control the relative numbers of glycopeptide monomers as well as the degree of substitution of any agents on polymers are well known in the art and may be applied through routine experimentation (See Wei specification, paragraph [0005]).  PGA may be synthesized in a variety of manners (See Wei specification, paragraph [0030]).  The glycopeptides may have the glycoside and peptide in a variety of arrangements; in particular, four arrangements using chitosan and PGA as depicted in Fig. 1 (See Wei specification, paragraph [0031]).  In Figs. 1B and 2B, the covalent amide bond is formed between the amino group of the terminal glycoside and the C-terminal acid group of an amino acid (See Wei specification, Figures 1B and 2B; paragraph [0033]).  Therefore, the teachings of Wei et al. suggest claim limitations with respect to a glycopeptide composition comprising a plurality of 

	For claim 12, with respect to forming a plurality of glycopeptides so that each of the glycopeptides in the plurality of glycopeptides synthesizing poly(glucosamine) includes a poly(glucosamine) joined with a poly(glutamic acid) compound via the same fixed connection point where the forming of the plurality of glycopeptides comprises a step of synthesizing the poly(glucosamine) by providing a glucosamine acceptor having more than three different protecting groups located on each glucosamine unit and deprotecting the glucosamine acceptor at a C4 position on one glucosamine unit to reveal a hydroxyl group and where the glucosamine acceptor includes only one azide protecting group, providing a glucosamine donor having more than three different protecting groups located on each glucosamine unit, deprotecting the glucosamine donor at a C1 position on one glucosamine unit to reveal another hydroxyl group, and then further reacting the another hydroxyl group to form a leaving group wherein all the protecting groups located on the glucosamine donor do not include any azide protecting group, conjugating the glucosamine donor to the glucosamine acceptor to obtain an intermediate product, and further deprotecting or reacting the intermediate product by converting the azide group on the glucosamine acceptor into an amine group so as to obtain the poly(glucosamine) having only one free amine group as recited in instant claim 12:
	Wei et al. teaches that methods to control the relative numbers of glycopeptide monomers as well as the degree of substitution of any agents on polymers are well known in the art and may be applied through routine experimentation (See Wei specification, paragraph [0005]).  Moreover, Wei et al. teaches that the synthesis reaction may be designed to favor one type of glycopeptide structure (See Wei specification, paragraph [0033]).  Plus, although Wei et al. utilized a glycopeptide mixture where the poly(glutamic acid) compound is conjugated to four different locations on the poly(glucosamine) in the Examples for further analysis and as depicted in Figure 1, Wei et al. teaches that isolation and independent use of, each of the four types of glycopeptides is possible (See Wei specification, paragraph 
	Sabesan identifies the need for processes for economical large-scale synthesis of single-species enriched free beta-linked low molecular weight polymers of galactosamine and glucosamine (See Wei specification, paragraph [0006]). In light of novel processes, Sabesan teaches a composition comprising an enriched population of a single anomer of beta linked low molecular weight polyhexose having a chain length greater than two units where the polyhexose can be poly(glucosamine), i.e., low molecular weight polymers of galactosamine and glucosamine that are enriched in a single size species (See Sabesan specification, paragraph [0001], [0007]-[0009], [0016]).  Sebesan teaches that the polyhexosamine has protecting groups with a structure where an unit is a substituted glucosamine having the structure III (See Sabesan specification, paragraph [0010]-[0012]).  The unprotected polyhexosamine has a structure as depicted as structure IV (See Sabesan specification, paragraph [0013]).  The benefit of the synthesis method taught by Sabesan is to provide a composition comprising low molecular weight polymers of glucosamine that are enriched in a single size species (See Sabesan specification, paragraph [0016], [0031]) thereby constituting a synthesis method that results in a plurality of homogenous poly(glucosamine) chains.  Compositions comprising low molecular weight polymers of glucosamine that are enriched in a single size species are useful in antimicrobial, antinflammatory and/or other applications (See Sabesan specification, paragraph [0006], [0072]).  Furthermore, Sebesan teaches that utilizing a monomer based synthesis approach, allows the use of low cost thioglycoside agents in excess amounts for near quantitative coupling efficiency in the glycosylation reaction and the ready removal of undesired 
	Sabesan defines “low molecular weight polymer” as referring to a chain of monomer units that is greater than one unit and up to about 50 units in length (See Sabesan specification, paragraph [0023]).  Oligomers are polymers with two to about 10 units (See Sabesan specification, paragraph [0023]).  The term “linkage position” means the position of the carbon that is part of the glycosyl bond (See Sabesan specification, paragraph [0025]).  In 1,3-, 1,4-, and 1,6-linkages, the linkage position is 3, 4, or 6, respectively, on one glycoside and 1 on the linked glycoside (See Sabesan specification, paragraph [0025]).  The term “thioglycoside donor” means the glycosyl molecule which participates at the C-1 position in the glycosyl bond  (See Sabesan specification, paragraph [0027]).  The term “glycosyl acceptor” means the glycosyl molecule which has a hydroxyl group at the position (either 3, 4, or 6) that will participate in the glycosyl bond and which connects through its oxygen to the C-1 glycosyl residue from the donor where the glycosyl acceptor may be a single unit or a multiple unit chain that is a low molecular weight polymer (See Sabesan specification, paragraph [0028]).  
	Regarding the instantly claimed glucosamine donor, Sabesan teaches that a thioglycoside monomer as depicted as monomer (I) can be very efficiently coupled to a glycosyl acceptor with least reactive groups as depicted in monomer (II) by using activating agents generated from N-haloimides and an approximately equimolar amount of a strong protic acid (See Sabesan specification, paragraph [0032]-[0046]).  In a specific embodiment for monomer (I) in Example 2, the thioglycoside donor (i.e., glucosamine donor in the instant invention) is synthesized from Product 3, which contains five protecting groups, and where the OAc protecting group at the C1 position is reacted to form a leaving group, i.e., the 
    PNG
    media_image1.png
    219
    642
    media_image1.png
    Greyscale

(See Sabesan specification, paragraphs [0047], [0080]-[0089]; Examples 1-2).  Moreover, Sabesan teaches that product 4 is further reacted in order to achieve monomer (I) as depicted below:

    PNG
    media_image2.png
    249
    585
    media_image2.png
    Greyscale

(See Sabesan specification, paragraphs [0047], [0080]-[0089]; Examples 1-2).  As such, the specific glucosamine donor taught by Sabesan has three different protecting groups (i.e., a silyl group and benzyl/benzoyl groups) where one of the acetyl groups is deprotected at the C1 position to reveal another hydroxyl group and then further reacted to form a leaving group (i.e., a thio-toluene group).  Although, the specific glucosamine donor taught by Sabesan does not have more than three different protecting groups, Sabesan teaches that the R groups of the formula for monomer (I) can vary including alkyl, acyl, phenyl, and/or aryl groups (See Sabesan specification, paragraphs [0032]-[0040], [0049]) such that more than four different protecting groups are encompassed.  It is also noted that Sabesan does not teach utilizing an azide as a protecting group for the glucosamine donor.  As such, the resulting monomer (I) (i.e., 
	Regarding the glucosamine acceptor compound, Sabesan teaches the synthesis of the structure depicted as monomer (II) (i.e., a glucosamine acceptor) in Example 3 where there are five protecting groups (i.e., an alkyl group, two acetyl groups, and a benzyl/benzoyl group) (See Sabesan specification, paragraph [0095]-[0101]; Example 3).  First, the acetyl protecting group at position C1 is reacted to form intermediate product 7 as depicted below: 

    PNG
    media_image3.png
    232
    636
    media_image3.png
    Greyscale

(See Sabesan specification, paragraph [0095]).  Next the hydroxyl group at the C3, 4, and 5 positions is deprotected as follows: 

    PNG
    media_image4.png
    287
    678
    media_image4.png
    Greyscale

(See Sabesan specification, paragraph [0097]).  Intermediate product 8 is then reacted with benzoyl chloride, methylene chloride, and pyridine to yield the structure of monomer (II) as follows: 

    PNG
    media_image5.png
    319
    696
    media_image5.png
    Greyscale

(See Sabesan specification, paragraph [0099]) where monomer (II) has a deprotected hydroxyl group at the C4 position and the remaining carbon positions are protected.  Although, the specific glucosamine acceptor taught by Sabesan does not have more than three different protecting groups, Sabesan teaches that the R groups of the formula for monomer (II) can vary including alkyl, acyl, phenyl, and/or aryl groups (See Sabesan specification, paragraphs [0041]-[0046], [0020]) such that more than four different protecting groups are encompassed.  Moreover, Sabesan teaches that one skilled in the art will know that other protecting groups can be used in the preparation of intermediates to glucosamine-monomer (I) (See a single species of poly(glucosamine) chain thereby forming a homogenous composition where the poly(glucosamine) chain is synthesized by conjugating a glycosyl acceptor (i.e., glucosamine acceptor) to a glycosyl donor (i.e., glucosamine donor) such that the acceptor and donor have more than three different protecting groups, where the acceptor is deprotected at the C4 position to reveal a hydroxyl group, where the donor is deprotected at the C1 position to reveal another hydroxyl group and where the donor does not include any azide protecting groups, and conjugating the glucosamine acceptor to obtain an intermediate product and further deprotecting or reacting the intermediate product so as to obtain the poly(glucosamine) chain. 
	Regarding where the glucosamine acceptor has only one azide protecting group, as discussed supra, Sabesan teaches that one skilled in the art will know that other protecting groups can be used in the preparation of intermediates to glucosamine-monomer (I) (See Sabesan specification, paragraph [0049]).  As such, the protecting groups can encompass additional types of protecting groups.
	Ramadan El Sayed Aly et al. teaches that of the naturally occurring amino sugars, glucosamine is one of the most abundant ones (See Ramadan El Sayed Aly article, pg. 119, last paragraph).  In the laboratory, glycosidic bond formation is usually conducted via nucleophilic substitution in slightly acidic medium (See Ramadan El Sayed Aly article, pg. 119, last paragraph).  Masking of the amino group of glucosamine, therefore, is obligatory (See Ramadan El Sayed Aly article, pg. 119, last paragraph).  An amino-protecting group, consequently, should fulfill the following requirements: (1) ease of attachment, (2) beta-directing effects, (3) compatability with the whole synthetic approach, C2-symmetry to facilitate NMR structural analysis, and (5) easy reconversion to the acetyl counterpart in high yield (See Ramadan El Sayed Aly article, pg. 119, last paragraph to pg. 120, 1st paragraph).  Adequate protection of the amino group, therefore, is a cornerstone in designing and conducting one of the most challenging topics in carbohydrate chemistry oligosaccharide synthesis (See Ramadan El Sayed Aly article, pg. 120, 1st paragraph).  Ramadan El Sayed Aly et al. reviews a number of protecting groups that are utilized as amino protecting groups including acetyl, benzyl, oxazolines, phthalimido, azido, and nitro groups (See Ramadan El Sayed Aly article, pg. 120, last paragraph; Table 1-3; Figure 1).  More specifically, Ramadan 
	Therefore, the combined teachings of Wei, Sabesan, and Ramadon El Sayed Aly et al. suggest the claim limitations listed above as recited in instant claim 12 and as further articulated below.  Briefly, an ordinary skilled artisan would be motivated to synthesize the poly(glutamine) of Wei as suggested by Sabesan and Ramadon El Sayed Aly et al. in order to achieve a homogenous composition comprising a plurality of poly(glucosamine) chains that are enriched in a single size species, which are useful in antimicrobial, antinflammatory and/or other applications.

	For claim 12, with respect to providing a poly(glutamic acid) compound, wherein the side chains of the poly(glutamic acid) compound are protected, the N-terminal of the poly(glutamic acid) compound is protected and the C-terminal of the poly(glutamic acid) compound has a free acid group:
	Wei et al. teaches that PGA may be synthesized in a variety of manners (Wei specification, paragraph [0030]).  The glycopeptides can be made by combining a glycoside and a peptide in the 
	Gauthier et al. reviews methods for preparing well-defined peptide/protein – polymer conjugates, which are defined as hybrid constructs combining (i) a defined number of peptide/protein segments with uniform chain lengths and defined monomer sequences with (ii) a defined number of synthetic polymer chains (See Gauthier article, abstract; pg. 2592, col. 1, 3rd paragraph).  The constructs are obtained by coupling specific amino acid residues on the peptide/protein with specific functional groups located at defined positions on the synthetic polymers (See Gauthier article, pg. 2592, col. 1, 3rd paragraph).  Gauthier et al. teaches specific modifications that can be made to protect the side chain group of various amino acids including glutamic acid with amines can be easily accomplished using routine coupling chemistry such as that used in solid-phase peptide synthesis (See Gauthier article, pg. 2597, col. 2, last paragraph).  Specific protecting groups for the side chain of glutamic acid are depicted in Table 2 (See Gauthier article, Table 2).  Furthermore, Gauthier et al. teaches general modifications that can be made to protect the N-terminus of an amino acid (See Gauthier article, pg. 2598, col. 1, 2nd paragraph).  One modification to selectively modify the N-terminus of peptides/proteins uses a transamination reaction that introduces a uniquely reactive ketone or aldehyde group, which allows further modification through oxime or hydrazine formation (See Gauthier article, pg. 2598, col. 1, 2nd paragraph).  This method has been successfully used to modify the N-terminus of a series of aspartic acid containing peptides (See Gauthier article, pg. 2598, col. 1, 2nd paragraph).  Therefore, the teachings of Gauthier et al. suggest that an ordinary skilled artisan would be well-versed in methods of conjugating a peptide/protein to a polymer where a specific and defined number modifications to the N-terminus and carboxylic acid side chain of glutamic acid residues are known.  Thus, an ordinary skilled artisan would be motivated to protect the side chain and N-terminus of a poly(glutamic acid) compound when conjugating to a poly(glucosamine) taught by Wei in light of the well-defined methods taught by Gauthier as recited in instant claim 12.


	Wei et al. also teaches that methods to control the relative numbers of glycopeptide monomers as well as the degree of substitution of any agents on polymers are well known in the art and may be applied through routine experimentation (See Wei specification, paragraph [0005]).  PGA may be synthesized in a variety of manners (See Wei specification, paragraph [0030]).  Wei et al. teaches that the final structure of the glycopeptide is unprotected as depicted in Figure 2B (See Wei specification, Figure 2B).  Wei et al. also teaches that the glycopeptides inherently target tumor tissue, but additional agents can be further conjugated to the glycopeptide to further increase tumor targeting or to make the glycopeptide more specific (See Wei specification, paragraph [0035]).  Wei also teaches that tumor tissue exhibits an increased need for amino acids and most cells have surface receptors for certain amino acids such as glutamic acids thereby allowing the poly(glutamic acid) portion to serve a targeting function as well (See Wei specification, paragraph [0043]).  As such, Wei suggests advantages for the glycopeptide, in particular, the poly(glutamic acid) compound to be unprotected.  
	Sabesan teaches methods of protecting and deprotecting the hydroxyl and amino groups of polyhexosamine.  Please see discussion of Sebesan above. Gauthier teaches methods of protecting and deprotecting the N-terminus and side chains of a poly(glutamic acid) compound.  Please see discussion of Gauthier above. 
	Sartori et al. reviews protecting/deprotecting group chemistry based on the functional group including hydroxyl (e.g., silyl and alkoxyalkyl), thiol, carboxy, carbonyl (e.g., acetals), and amino groups (See Sartori article, pg. 201, col. 2, 2nd-3rd paragraphs).  As such, Sartori et al. demonstrates that protecting/deprotecting group chemistry is a well-known technique that an ordinary skilled artisan would be familiar with.  Therefore, the combination of references suggest deprotecting the glycopeptide in order to achieve the final glycopeptide compound in order for the glycopeptide target tumor tissue.
	
	For claim 15, with respect to where the different protecting groups located on the glucosamine acceptor are benzyl protecting group, benzoyl protecting group, acetyl protecting group and silyl 
	Sabesan teaches that the structure depicted as monomer (II) (i.e., a glucosamine acceptor) as follows: 

    PNG
    media_image6.png
    237
    421
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    278
    506
    media_image7.png
    Greyscale

(See Sabesan specification, paragraphs [0041]-[0046]).  As such, the glucosamine acceptor taught by Sabesan teaches that the protecting groups include benzyl, benzoyl, and acetyl groups.  Moreover, as discussed above for claim 12, Sabesan teaches in Example 3 that the acetyl group located at the C4 position of one of the glucosamine units is deprotected so as to expose the hydroxyl group (See Sabesan specification, paragraph [0095]-[0101]; Example 3).  Furthermore, although Sabesan does not expressly teach that the glucosamine acceptor has a silyl protecting group, Sabesan teaches that other protecting 

	For claim 16, with respect to where the different protecting groups located on the glucosamine donor are benzyl protecting group, benzoyl protecting group, acetyl protecting group and silyl protecting group, and the silyl protecting group located at the C1 position of one of the glucosamine units is deprotected so as to expose the hydroxyl group:
	Sabesan teaches that the structure depicted as monomer (I) (i.e., a glucosamine donor) as follows:


    PNG
    media_image8.png
    169
    349
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    377
    505
    media_image9.png
    Greyscale

(See Sabesan specification, paragraph [0032]-[0046]).  As such, the glucosamine donor taught by Sabesan teaches that the protecting groups include benzyl, benzoyl, acetyl, and silyl groups.  Furthermore, although Sabesan does not expressly teach that the glucosamine donor has a silyl protecting group at the C1 position that is deprotected so as to expose the another hydroxyl group, Sabesan teaches that other protecting groups can be used in the preparation of intermediates (See Sabesan specification, paragraphs [0049]).  In particular, Sabesan teaches that the silicon protecting group utilized in monomer (I) serves as a convenient temporary protecting group that can be removed easily for chain extension (See Sabesan specification, paragraphs [0054]).  By iterative glycosylation and silicon protecting group removal from the product polysaccharide, glycosyl units can be conveniently added to the desired length (See Sabesan specification, paragraphs [0054]).  Therefore, the teachings of Sebesan suggests that other protecting groups can be used for monomer (I) such that the silyl protecting group is not limited to the C4 position because a silyl protecting group is a convenient temporary protecting group that can be removed easily as recited in instant claim 16. 


	Wei et al. teaches that methods to control the relative numbers of glycopeptide monomers as well as the degree of substitution of any agents on polymers are well known in the art and may be applied through routine experimentation (See Wei specification, paragraph [0005]).  
	Regarding the poly(glucosamine) compound having four glucosamine units, Wei et al. teaches that the glycoside may include at least two covalently bound monomeric units and the glycoside may be chitosan (See Wei specification, paragraph [0008]).  As such, although Wei et al. teaches that the glycoside can have a molecular weight of between about 3,000 to 10,000 daltons (See Wei specification, paragraph [0008]), which equates to 16 to 55 glucosamine units, it is clear that Wei et al. encompasses poly(glucosamine) compounds having two or more monomeric units.  
	Regarding the PGA compound having 3 glutamic acid residues, Wei et al. teaches that the peptide may make up about 5% to about 50% by weight of the glycopeptide and/or may have a molecular weight of between 750 to 3,000 daltons (See Wei specification, paragraph [0009]), which equates to 5 to 20 glutamic acid residues.  The glycopeptide as a whole may have a molecular weight of about 5,000 daltons to about 30,000 daltons (See Wei specification, paragraph [0007]).  As such, given that an ordinary skilled artisan would be well-versed in controlling the relative number of glycopeptide monomers by utilizing routine experimentation and given that the amount of PGA is dependent upon the total molecular weight of the glycopeptide, the number of glutamic acid residues encompasses less than 5.  

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Wei et al. does not expressly teach a method of synthesizing a glycopeptide composition utilizing the steps as recited in instant claim 12.  However, the combined teachings of Wei et al., Sabesan, Ramadan El Sayed Aly et al., Gauthier et al., and Sartori et al. cure these deficiencies by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive KSR.
Wei et al. does not expressly teach a specific embodiment where the poly(glucosamine) has 2 to 8 glucosamine units and the poly(glutamic acid) compound has 3 to 20 glutamic acid units after deprotecting all of the remaining protecting groups as recited in instant claim 13.  However, the teachings of Wei et al. cure these deficiencies by suggesting ranges that overlap with the instantly claimed ranges as further articulated below. 
	Wei et al. does not expressly teach where the different protecting groups located on the glucosamine acceptor are a benzyl protecting group, a benzoyl protecting group, an acetyl protecting group, and a silyl protecting group, and the acetyl protecting group located at the C4 position of one of the glucosamine units is deprotected so as to expose the hydroxyl group as recited in instant claim 15.  However, the teachings of Sabesan cure this deficiency by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
	Wei et al. does not expressly teach where the different protecting groups located on the glucosamine donor are a benzyl protecting group, a benzoyl protecting group, an acetyl protecting group, and a silyl protecting group, and the silyl protecting group located at the C1 position of one of the glucosamine units is deprotected so as to expose the another hydroxyl group as recited in instant claim 16. However, the teachings of Sabesan cure this deficiency by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to a method of synthesizing a glycopeptide composition utilizing the steps as recited in instant claim 12, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Wei et al. and synthesize a glycopeptide composition comprising a plurality of glycopeptides comprising poly(glucosamine) conjugated to PGA such that each of the glycopeptides in the plurality of glycopeptides include a poly(glucosamine) joined with a poly(glutamic acid) compound via the same fixed connection point by (1) synthesizing the poly(glucosamine) portion of the glycopeptide by conjugating a glucosamine acceptor having more than three different protecting groups such as alkyl, acyl, aryl, phenyl, azido, and/or silyl groups where an azido protecting group is located at the amino group at the C2 location to a glucosamine donor having more than three different protecting groups such as alkyl, acyl, aryl, phenyl, and/or silyl groups where the donor does not have an azido protecting group where the glucosamine acceptor is deprotected at the C4 position to reveal a hydroxyl group and where the glucosamine donor is deprotected at the C1 position to reveal another hydroxyl group thereby resulting in an intermediate product and where the single azido protecting group of the intermediate product is converted back into an amino group thereby resulting in a poly(glucosamine) having only one free amine group, (2) conjugating the poly(glucosamine) with a PGA having a free C-terminal acid group and protected N-terminal and side chain groups such that an amide bond is formed between the free C-terminal acid group of the PGA and the free amine group of the poly(glucosamine) thereby forming the plurality of glycopeptides having protected groups, and (3) 
One of ordinary skill in the art at the time the invention was made would have been motivated to do so because synthesizing a homogenous composition comprising a single species of poly(glucosamine) by using a glucosamine acceptor and a glucosamine donor each having more than three different protecting groups and where the C4 position is deprotected on the glucosamine acceptor and the C1 position is deprotected on the glucosamine donor was known to form a composition comprising a plurality enriched in a single species of poly(glutamine) chain thereby forming homogenous composition and because utilizing a monomer based synthesis approach was known to allow the use of low cost thioglycoside agents in excess amounts for near quantitative coupling efficiency in the glycosylation reaction and the ready removal of undesired by-products by simple solvent extraction, and make it possible to prepare each member of a family of low molecular weight polymers of glucosamine for biological testing and commercial use as taught by Sabesan.  Further, one of ordinary skill in the art at the time the invention was made would have been motivated to do so because amino protecting groups were known to include acetyl, benzyl, oxazolines, phthalimido, azido, and nitro groups and utilizing an azido glycosylation method was known to be one of the most useful approaches in the synthesis of various glucosamine-containing oligosaccharides and their conjugates due to the ease of introduction of the azido moiety via metal-catalyzed diazo transfer, and the ease of beta-selective coupling via the nitrile effect along with the tolerant steric and chemical properties as taught by Ramadan El Sayed Aly et al.  Moreover, one of ordinary skill in the art at the time the invention was made would have been motivated to do so because synthesizing a peptide/protein – polymer conjugate was known to utilize a PGA compound where the side chain carboxylic acid groups and the N-terminus are protected thereby leaving the C-terminal acid group free to bind to the polymer of interest as taught by Gauthier et al.  One of ordinary skill in the art at the time the invention was made would have been also motivated to do so because protecting/deprotecting group chemistry was known to be based on the functional group including hydroxyl (e.g., silyl and alkoxyalkyl), thiol, carboxy, carbonyl (e.g., acetals), and amino groups as taught by Sartori et al.
KSR.
 
With respect to a specific embodiment where the poly(glucosamine) has 2 to 8 glucosamine units and the poly(glutamic acid) compound has 3 to 20 glutamic acid units after deprotecting all of the remaining protecting groups as recited in instant claim 13, MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 

With respect to where the different protecting groups located on the glucosamine acceptor are a benzyl protecting group, a benzoyl protecting group, an acetyl protecting group, and a silyl protecting group, and the acetyl protecting group located at the C4 position of one of the glucosamine units is deprotected so as to expose the hydroxyl group as recited in instant claim 15, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Wei et al. and synthesize a glycopeptide composition comprising a plurality of glycopeptides comprising poly(glucosamine) conjugated to PGA where the synthesis of the poly(glucosamine) comprises a glucosamine acceptor having more than three different protecting groups where the protecting groups are a benzyl protecting group, a benzoyl protecting group, an acetyl protecting group and a silyl protecting group and where the acetyl protecting group located at the C4 position of the glucosamine acceptor is deprotected to as to expose the hydroxyl group.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because utilizing a silicon protecting group was known to serve as a convenient temporary protecting group that can be removed easily for chain extension as taught by Sebasan.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the glycopeptide composition of Wei et al. was known to be synthesized in order control the relative numbers of glycopeptide monomers as well as the degree of substitution of any agents on polymers, which are well known in the art and may be applied through routine experimentation.  Therefore, synthesizing the poly(glucosamine) of the glycopeptide composition by utilizing a glucosamine acceptor having more than three different protecting groups such as a benzyl, benzoyl, acetyl and silyl protecting groups such that the acetyl protecting group is deprotected at the C4 position thereby revealing the hydroxyl group would support the synthesis of the poly(glucosamine) by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device KSR.

	With respect to where the different protecting groups located on the glucosamine donor are a benzyl protecting group, a benzoyl protecting group, an acetyl protecting group, and a silyl protecting group, and the silyl protecting group located at the C1 position of one of the glucosamine units is deprotected so as to expose the another hydroxyl group as recited in instant claim 16, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Wei et al. and synthesize a glycopeptide composition comprising a plurality of glycopeptides comprising poly(glucosamine) conjugated to PGA where the synthesis of the poly(glucosamine) comprises a glucosamine donor having more than three different protecting groups where the protecting groups are a benzyl protecting group, a benzoyl protecting group, an acetyl protecting group and a silyl protecting group and where the silyl protecting group located at the C1 position of the glucosamine donor is deprotected to as to expose the hydroxyl group.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because utilizing a silicon protecting group was known to serve as a convenient temporary protecting group that can be removed easily for chain extension as taught by Sebasan.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the glycopeptide composition of Wei et al. was known to be synthesized in order control the relative numbers of glycopeptide monomers as well as the degree of substitution of any agents on polymers, which are well known in the art and may be applied through routine experimentation.  Therefore, synthesizing the poly(glucosamine) of the glycopeptide composition by utilizing a glucosamine donor having more than three different protecting groups such as a benzyl, benzoyl, acetyl and silyl protecting groups such that the silyl protecting group is deprotected at the C1 position thereby revealing the hydroxyl group would support the synthesis of the poly(glucosamine) by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art KSR.

	With respect to the synthesis of a glycopeptide having the structure of formula (1C) as recited in instant claim 18, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Wei et al. and synthesize a glycopeptide composition comprising a plurality of glycopeptides having the structure of formula (1C) where the poly(glucosamine) has four glucosamine units and the PGA compound has three glutamic acid residues.  
One of ordinary skill in the art at the time the invention was made would have been motivated to do so because methods to synthesize and control the relative numbers of glycopeptide monomers as well as the degree of substitution of any agents on polymers are well known in the art and may be applied through routine experimentation as taught by Wei et al.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because synthesizing poly(glucosamine) by using a glucosamine acceptor and a glucosamine donor each having more than three different protecting groups and where the C4 position is deprotected on the glucosamine acceptor and the C1 position is deprotected on the glucosamine donor was known to form a composition comprising a plurality enriched in a single species of poly(glutamine) chain thereby forming homogenous composition and because utilizing a monomer based synthesis approach was known to allow the use of low cost thioglycoside agents in excess amounts for near quantitative coupling efficiency in the glycosylation reaction and the ready removal of undesired by-products by simple solvent extraction, and make it possible to prepare each member of a family of low molecular weight polymers of glucosamine for biological testing and commercial use as taught by Sabesan.  Further, one of ordinary skill in the art at the time the invention was made would have been motivated to do so because amino protecting groups were known to include acetyl, benzyl, oxazolines, phthalimido, azido, and nitro groups and utilizing an azido glycosylation method was known to be one of the most useful approaches in the synthesis of various glucosamine-containing oligosaccharides and their conjugates due to the ease of introduction of the azido moiety via metal-catalyzed diazo transfer, and the ease of beta-selective coupling via the nitrile effect along with the tolerant steric and chemical properties as taught by Ramadan El Sayed Aly et al.  Moreover, one of 
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the glycopeptide composition of Wei et al. was synthesized such that the poly(glucosamine) was conjugated to the PGA via an amide bond between the free amine group of the poly(glucosamine) and the free C-terminal acid group of PGA such that the control of the relative numbers of glycopeptide monomers as well as the degree of substitution of any agents on polymers are well known in the art and may be applied through routine experimentation.  Therefore, utilizing well-known and well-defined methods to synthesize the poly(glucosamine) and PGA and adjust the number of glucosamine units and the number of glutamic acid residues as suggested by Wei, Sabesan, Ramadan El Sayed Aly et al., and Gauthier would support the synthesis of a homogenous glycopeptide composition by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicants’ Arguments
	Applicants contend that the claimed invention is nonobvious because (1) the cited references fail to disclose every claim limitation; namely, (a) the Wei reference fails to teach any method for controlling the connection point so that each of the glycopeptides in the entire glycopeptide composition includes a .

Response to Arguments
Applicant's arguments filed 9/22/21 for claims 12-13 and 15-18 as being unpatentable pursuant under 35 USC 103(a) have been fully considered but they are not persuasive for the following reasons. 
In response to Applicant’s first argument, i.e., the cited references fail to disclose every claim limitation, it is found unpersuasive.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicants are respectfully reminded that the rejection is an obviousness rejection based on a combination of references.  As such, it is acknowledged that there is not a single reference that teaches or suggests every claim limitation.  Thus, Applicants’ arguments that each of the references fail to teach or suggest a specific claim limitation does not preclude a finding of obviousness because the question is not whether a single reference teaches or suggests every claim limitation, but whether an ordinary skilled artisan would be motivated with a reasonable expectation of success to arrive at the claimed invention where the requisite motivation can result from a combination of multiple references.  Therefore, pointing out the deficiencies of each of the references utilized in the rejection above is not sufficient to overcome the rejection without addressing the combination of the references. 
Regarding the Applicant’s argument of the Wei reference, i.e., the Wei reference fails to teach any method for controlling the connection point so that each of the glycopeptides in the entire control the relative numbers of glycopeptide monomers as well as the degree of substitution of any agents on polymers are well known in the art and may be applied through routine experimentation (See Wei specification, paragraph [0005]).  As such, contrary to Applicant’s argument, the teachings of Wei do suggest methods to control the structure of the glycopeptide synthesized.  Furthermore, the teachings of Wei encompass glycopeptide synthesis methods well known in the art in order to control the resulting structure of the glycopeptides in a glycopeptide composition. 
Moreover, Wei specifically teaches that there are four glycopeptide structures having specific glycoside/peptide conjugation points as depicted in Figure 1A-D.  Pursuant to MPEP 2141, “[a] prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  Although, Wei analyzes a glycopeptide composition having a mixture of each of these glycopeptide structures, Wei also expressly teaches that the synthesis reaction can be designed to favor one type of glycopeptide structure (See Wei specification, paragraph [0033]).  Applicants provide no evidence to support the argument that such a teaching is limited to a glycopeptide composition comprising all four glycopeptide species but where one of these structures is present in a higher proportion than the other three species.  The broadest reasonable interpretation of Wei’s teaching would not only encompass Applicant’s interpretation, but also the interpretation that a glycopeptide composition comprises one of the four glycopeptide structures exclusively; especially given that Wei expressly teaches in Example 1 that a single glycopeptide structure can be isolated and independently utilized.  Therefore, when considering the teachings of Wei as a whole and given the limited number of glycopeptide structural species taught by Wei, i.e., the four structures depicted in Figure 1A-D, the Office 
	Regarding the Applicant’s argument of the Sebasan reference, i.e., the Sebasan reference fails to teach that the poly(glucosamine) only has one free amine group that is formed by converting an azide protecting group into the free amine group, it is found unpersuasive.  It is acknowledged that Sebasan does not expressly teach or suggest utilizing an azide as a protecting group, nor do the teachings of Sebasan teach or suggest that an azide is converted into an amine group such that there this free amine group is the only available amino group able to conjugate the poly(glucosamine) to the poly(glutamic acid).  However, the lack of this specific teaching does not preclude a finding of obviousness for several reasons.  First, as discussed above, Wei expressly teaches controlling the synthesis of glycopeptides in a glycopeptide composition where the synthesized glycopeptide structure can be favored to be one of four structures including the formation of an amide bond between the terminal glucosamine in a poly(glucosamine) chain and a terminal amino acid of the poly(amino acid) chain thereby necessarily constituting an amino group of one is bound to a hydroxyl group of the other.  In specific embodiments, Wei teaches that the glycopeptides can be made by combining a glycoside and a peptide in the presence of a carbodiimide and an acid group activator to form an amide bond between the glycoside and the peptide.  Moreover, as depicted in Figure 1B and 2A-2B, the amino group at the C2 position of one glycoside is covalently conjugated to the C-terminal hydroxyl group of the PGA in order to form an amide bond.  Second, Sebasan expressly teaches that the synthesis methods provide the formation of poly(glucosamine) chains that are all the same structure, i.e., a single species, thereby providing a composition comprising a homogenous plurality of poly(glucosamine).  As such, the methods taught by Sebasan also constitute methods to control the structure of the poly(glucosamine).  Moreover, as discussed in the rejection above, Sabesan teaches that the unprotected polyhexosamine has a structure as depicted as structure IV and the polyhexosamine having protecting groups has a structure where an unit is a substituted glucosamine having the structure III.  The amino group of structure III, monomer (I), and monomer (II) contains the chemical components R3 and R4 where R3 and R4 are independently 
Regarding the Applicant’s argument of the Gauthier reference, i.e., the Gauthier reference fails to teach a controlled process to achieve a poly(glucosamine) with only one free amine group and a poly(glutamic acid) compound with only one free acid group, it is found unpersuasive.  As discussed supra, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As stated in the Action mailed on 6/30/21, it is acknowledged that Gauthier does not teach and/or suggest a glycopeptide comprising a poly(glucosamine) with only a free amine group that is conjugated to only one free acid group of a poly(glutamic acid) compound.  However, as discussed in the rejection above, the claimed invention is rejected based on a combination of references and not Gauthier alone.  Gauthier is utilized to teach and/or suggest that an ordinary skilled artisan would be motivated with a reasonable expectation of success to protect the side chains and N-terminus of a poly(glutamic acid) compound thereby leaving the C-terminal carboxy group free.  Therefore, the fact that the Gauthier reference does not teach or suggest synthesizing a glycopeptide and controlling the synthesis process to achieve a poly(glucosamine) having only one free amine group does not preclude a finding of obviousness.  
Regarding the Applicant’s argument of the Sartori reference, i.e., the Sartori reference fails to provide any guidance as to “when” in the reaction steps and “where” in the compound the protection and deprotection methods should be applied, it is found unpersuasive.  Similar to the response to the Applicant’s argument regarding the Gauthier, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is acknowledged that Sartori does not teach and/or suggest the specific reaction steps as instantly claimed.  However, as discussed in the rejection above, Sartori evidences that the utilization of protecting/deprotecting groups is well-known in the art.  Sartori also evidences that an ordinary skilled artisan would be well-versed in “when” the protection and deprotection of the functional groups is to be performed in the synthesis of glycopeptides.  Notably, the instantly claimed invention is not particularly limited as to which chemical reactions are performed to achieve the resulting glycopeptide other than utilizing an azide group to protect the amino group located at the C2 on the glucosamine acceptor and then deprotecting this azide group to form the original amino group so that this amino group can be joined to the free C-terminus of a poly(glutamic acid).  Moreover, when the Sartori reference is combined with the other cited references, an ordinary skilled artisan would be motivated to utilize protection/deprotection methods in order to achieve the claimed glycopeptide structure.  Therefore, the fact that the Sartori 
Accordingly, the rejection of claims 12-13 and 15-18 is maintained as Applicants’ arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654